            Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 1 of 10



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     KALEN LON COLLINS,                            Case No. 1:21-cv-00778-EPG (PC)
10
                    Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
11                                                 RECOMMENDING THAT THIS ACTION
             v.                                    BE DISMISSED BECAUSE PLAINTIFF’S
12                                                 COMPLAINT FAILS TO STATE ANY
     DAVID BROTHERSON, et al.,                     COGNIZABLE FEDERAL CLAIMS AND
13                                                 THE EXERCISE OF JURISDICTION
                   Defendants.                     OVER PLAINTIFF’S POTENTIAL STATE
14                                                 LAW CLAIM IS NOT APPROPRIATE,
                                                   FOR FAILURE TO PROSECUTE, AND
15                                                 FOR FAILURE TO COMPLY WITH A
                                                   COURT ORDER
16
                                                   (ECF Nos. 1 & 6)
17
                                                   OBJECTIONS, IF ANY, DUE WITHIN
18                                                 FOURTEEN DAYS
19                                                 ORDER DIRECTING CLERK TO ASSIGN
                                                   DISTRICT JUDGE
20

21     I.     BACKGROUND
22            Kalen Collins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
23   this civil rights action filed pursuant to 42 U.S.C. § 1983.
24            Plaintiff filed the complaint commencing this action on May 14, 2021. (ECF No. 1).
25   On June 3, 2021, the Court screened Plaintiff’s complaint and found that it failed to state any
26   cognizable federal claims. (ECF No. 6). The Court gave Plaintiff thirty days from the date of
27   service of the order to file an amended complaint or to notify the Court that he wants to stand
28   on his complaint. (Id. at 9). The Court warned Plaintiff that “[f]ailure to comply with this

                                                      1
            Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 2 of 10



 1   order may result in the dismissal of this action.” (Id.).
 2            The thirty-day deadline has passed, and Plaintiff has not filed an amended complaint or
 3   otherwise responded to the Court’s order. Accordingly, for the reasons described below, the
 4   Court will recommend that Plaintiff’s case be dismissed because it fails to state any cognizable
 5   federal claims and the exercise of jurisdiction over Plaintiff’s potential state law claim is not
 6   appropriate. The Court will also recommend that Plaintiff’s case be dismissed for failure to
 7   comply with a court order and failure to prosecute.
 8    II.     SCREENING REQUIREMENT
 9            The Court is required to screen complaints brought by prisoners seeking relief against a
10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
11   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
12   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
13   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
14   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 5), the Court may
15   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
16   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
17   determines that the action or appeal fails to state a claim upon which relief may be granted.”
18   28 U.S.C. § 1915(e)(2)(B)(ii).
19            A complaint is required to contain “a short and plain statement of the claim showing
20   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
21   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
24   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
25   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
26   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
27   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
28   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a

                                                        2
            Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 3 of 10



 1   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
 2            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 3   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 4   pro se complaints should continue to be liberally construed after Iqbal).
 5   III.     SUMMARY OF PLAINTIFF’S COMPLAINT
 6            Plaintiff alleges as follows in his complaint:
 7            On July 24, 2020, while working in the engineering department, Plaintiff was struck in
 8   the head/neck area with an industrial size ice machine stand.
 9            Plaintiff was told by his supervisor, defendant Brotherson, “to ride in a trailer sitting on
10   the edge of it facing back end to hold an industrial size ice machine from the level four kitchen
11   back to the shop (313A) to prevent from falling off edges of trailer.” Plaintiff was the only
12   thing securing the ice machine.
13            “While doing so when [Plaintiff] returned to shop area as an inmate drove golf cart
14   pulling trailer threw [sic] gate the stand was lying on top of golf cart[’]s plastic roof top
15   unsecured and struck top of fence causing stand to be thrown off golf cart[’]s plastic roof
16   striking [Plaintiff] in the head/neck.
17            Plaintiff sues his supervisor, David Brotherson; inmate Eli Payne; and the Warden, Ken
18   Clark. Plaintiff does not specify the claim(s) he is attempting to bring.
19   IV.      ANALYSIS OF PLAINTIFF’S COMPLAINT
20                   A. Negligence
21            Plaintiff appears to be asserting a state law claim for negligence. “The elements of any
22   negligence cause of action are duty, breach of duty, proximate cause, and damages.” Peredia v.
23   HR Mobile Servs., Inc., 25 Cal. App. 5th 680, 687 (2018) (citing Artiglio v. Corning Inc., 18
24   Cal. 4th 604, 614 (1998).
25            As to defendant Brotherson, Plaintiff appears to allege that defendant Brotherson told
26   Plaintiff to sit on the edge of a trailer and hold an industrial size ice machine stand in place.
27   While an inmate was driving the golf cart that was pulling the trailer, the stand struck the top of
28   a fence, causing it to be thrown off the golf cart and to hit Plaintiff in the head/neck.

                                                       3
          Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 4 of 10



 1           Although the factual allegations are not clear, it appears that Plaintiff is asserting that
 2   his supervisor required him to hold an ice machine stand in a way that was unsafe. These facts
 3   could establish that Plaintiff was owed a duty of care by his supervisor, that defendant
 4   Brotherson breached that duty by giving him directions that were not safe, and that those
 5   directions caused Plaintiff to be injured.
 6           However, as pled, Plaintiff’s negligence claim cannot proceed in this court. First, the
 7   Court lacks jurisdiction over Plaintiff’s state law negligence claim. As discussed below,
 8   Plaintiff has failed to state a cognizable federal claim. Thus, the exercise of supplemental
 9   jurisdiction over Plaintiff’s state law claim is not appropriate. 28 U.S.C. § 1367(c)(3); Acri v.
10   Varian Associates, Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (“The Supreme Court has stated,
11   and we have often repeated, that ‘in the usual case in which all federal law claims are
12   eliminated before trial, the balance of factors ... will point towards declining to exercise
13   jurisdiction over the remaining state-law claims’”) (alteration in original) (citation omitted).
14   This claim could be asserted instead in state court.
15           Second, as to Plaintiff’s claims against defendants Brotherson and Clark,1 Plaintiff has
16   not pled compliance with California’s Government Claims Act. California’s Government
17   Claims Act2 requires that a claim against the State3 or its employees “relating to a cause of
18   action for death or for injury to person” be presented to the Department of General Services’
19   Government Claims Program no more than six months after the cause of action accrues. Cal.
20   Gov’t Code §§ 905.2, 910, 911.2, 945.4, 950-950.2. Presentation of a written claim, and action
21   on or rejection of the claim, are conditions precedent to suit. State v. Superior Court of Kings
22   County (Bodde), 32 Cal.4th 1234, 1245 (Cal. 2004); Mangold v. California Pub. Utils.
23   Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995). To state a tort claim against a public entity or
24   employee, a plaintiff must allege compliance with the Government Claims Act. Bodde, 32
25
             1
26              Plaintiff has not alleged that defendant Payne, who is an inmate, was employed by the State.
             2
                This Act was formerly known as the California Tort Claims Act. City of Stockton v. Superior Court, 42
27   Cal. 4th 730, 741-42 (Cal. 2007) (adopting the practice of using Government Claims Act rather than California
     Tort Claims Act).
28            3
                “‘State’ means the State and any office, officer, department, division, bureau, board, commission or
     agency of the State claims against which are paid by warrants drawn by the Controller.” Cal. Gov’t Code § 900.6.

                                                            4
          Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 5 of 10



 1   Cal.4th at 1245; Mangold, 67 F.3d at 1477; Karim-Panahi v. Los Angeles Police Dept., 839
 2   F.2d 621, 627 (9th Cir. 1988).
 3          Accordingly, Plaintiff’s negligence claim cannot proceed in this court based on the
 4   current allegations. Plaintiff may be able to refile the claim in state court, if he can show that
 5   he satisfied the Government Claims Act.
 6                  B. Section 1983
 7          The Civil Rights Act under which this action was filed provides:
 8          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes
 9          to be subjected, any citizen of the United States or other person within the
10
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to the party injured in an
11          action at law, suit in equity, or other proper proceeding for redress....
12   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
13   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
14   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
15   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
16   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
17   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
18          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
19   under color of state law, and (2) the defendant deprived him of rights secured by the
20   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
21   2006); see also Marsh v. County of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
22   “under color of state law”). A person deprives another of a constitutional right, “within the
23   meaning of § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or
24   omits to perform an act which he is legally required to do that causes the deprivation of which
25   complaint is made.’” Preschooler II v. Clark County Sch. Bd. of Trs., 479 F.3d 1175, 1183
26   (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
27   causal connection may be established when an official sets in motion a ‘series of acts by others
28   which the actor knows or reasonably should know would cause others to inflict’ constitutional

                                                      5
           Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 6 of 10



 1   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
 2   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
 3   Arnold v. Int’l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
 4   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
 5           A plaintiff must demonstrate that each named defendant personally participated in the
 6   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
 7   connection or link between the actions of the defendants and the deprivation alleged to have
 8   been suffered by the plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.
 9   658, 691, 695 (1978).
10           Supervisory personnel are not liable under section 1983 for the actions of their
11   employees under a theory of respondeat superior and, therefore, when a named defendant
12   holds a supervisory position, the causal link between the supervisory defendant and the claimed
13   constitutional violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v.
14   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
15   1978). To state a claim for relief under section 1983 based on a theory of supervisory liability,
16   a plaintiff must allege some facts that would support a claim that the supervisory defendants
17   either: were personally involved in the alleged deprivation of constitutional rights, Hansen v.
18   Black, 885 F.2d 642, 646 (9th Cir. 1989); “knew of the violations and failed to act to prevent
19   them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); or promulgated or “implement[ed]
20   a policy so deficient that the policy itself is a repudiation of constitutional rights and is the
21   moving force of the constitutional violation,” Hansen, 885 F.2d at 646 (citations and internal
22   quotation marks omitted).
23           For instance, a supervisor may be liable for his or her “own culpable action or inaction
24   in the training, supervision, or control of his [or her] subordinates,” “his [or her] acquiescence
25   in the constitutional deprivations of which the complaint is made,” or “conduct that showed a
26   reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d
27   630, 646 (9th Cir. 1991) (citations, internal quotation marks, and brackets omitted).
28   \\\

                                                       6
          Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 7 of 10



 1                   C. Conditions of Confinement
 2           “It is undisputed that the treatment a prisoner receives in prison and the conditions
 3   under which [the prisoner] is confined are subject to scrutiny under the Eighth Amendment.”
 4   Helling v. McKinney, 509 U.S. 25, 31 (1993); see also Farmer v. Brennan, 511 U.S. 825, 832
 5   (1994). Conditions of confinement may, consistent with the Constitution, be restrictive and
 6   harsh. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d
 7   1041, 1045 (9th Cir. 2006); Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996); Jordan v.
 8   Gardner, 986 F.2d 1521, 1531 (9th Cir. 1993) (en banc). Prison officials must, however,
 9   provide prisoners with “food, clothing, shelter, sanitation, medical care, and personal safety.”
10   Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986), abrogated in part on other
11   grounds by Sandin v. Connor, 515 U.S. 472 (1995); see also Johnson v. Lewis, 217 F.3d 726,
12   731 (9th Cir. 2000); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982); Wright v. Rushen,
13   642 F.2d 1129, 1132-33 (9th Cir. 1981).
14           Two requirements must be met to show an Eighth Amendment violation. Farmer, 511
15   U.S. at 834. “First, the deprivation alleged must be, objectively, sufficiently serious.” Id.
16   (citation and internal quotation marks omitted). Second, “a prison official must have a
17   sufficiently culpable state of mind,” which for conditions of confinement claims “is one of
18   deliberate indifference.” Id. (citations and internal quotation marks omitted). Prison officials
19   act with deliberate indifference when they know of and disregard an excessive risk to inmate
20   health or safety. Id. at 837. The circumstances, nature, and duration of the deprivations are
21   critical in determining whether the conditions complained of are grave enough to form the basis
22   of a viable Eighth Amendment claim. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2006).
23   Mere negligence on the part of a prison official is not sufficient to establish liability, but rather,
24   the official’s conduct must have been wanton. Farmer, 511 U.S. at 835; Frost v. Agnos, 152
25   F.3d 1124, 1128 (9th Cir. 1998).
26           It is not clear, but Plaintiff might be alleging that Defendants subjected him to unsafe
27   conditions of confinement. To the extent that he is, Plaintiff fails to state an Eighth
28


                                                       7
          Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 8 of 10



 1   Amendment conditions of confinement claim against any defendant because he has not
 2   sufficiently alleged that any defendant knew of and disregarded an excessive risk to his safety.
 3          First, Plaintiff has not sufficiently alleged that the way he was directed to sit on the
 4   trailer subjected him to an excessive risk. Second, there are no allegations suggesting that
 5   defendant Brotherson knew that this created an excessive risk yet disregarded that risk. For
 6   example, Plaintiff has not alleged facts suggesting that defendant Brotherson knew that the
 7   terrain was in any way treacherous or that Plaintiff’s position on the trailer was so precarious
 8   that injury was likely to follow. Even if defendant Brotherson was negligent, mere negligence
 9   is not enough to establish liability under the Eighth Amendment. Accordingly, Plaintiff failed
10   to state an Eighth Amendment conditions of confinement against defendant Brotherson.
11          As to inmate Eli Payne, Plaintiff does not mention defendant Payne in the complaint at
12   all. Moreover, Plaintiff has not sufficiently alleged that defendant Payne, who is a fellow
13   inmate, was acting under color of state law. See, e.g., Jefferson v. Hollingsworth, 2017 WL
14   3396516, at *3 (S.D. Cal. Aug. 4, 2017) (finding that a plaintiff failed to state a claim against
15   an inmate employed by the Prison Industry Authority because the plaintiff did not sufficiently
16   allege that the inmate acted under color of state law); see also Sutton v. Providence St. Joseph
17   Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (“When addressing whether a private party acted
18   under color of law, [courts] [] start with the presumption that private conduct does not
19   constitute governmental action.”). Finally, even assuming that defendant Payne was the inmate
20   driving the golf cart and that he was acting under color of state law, there are no allegations
21   suggesting that defendant Payne was responsible for Plaintiff being on the vehicle, that
22   defendant Payne’s driving subjected Plaintiff to an excessive risk, or that defendant Payne
23   knew of and disregarded an excessive risk to Plaintiff’s safety. Even if defendant Payne was
24   negligent, mere negligence is not enough to establish liability under the Eighth Amendment.
25   Thus, Plaintiff failed to state an Eighth Amendment conditions of confinement claim against
26   defendant Payne.
27          As to the Warden, Ken Clark, there are no allegations linking defendant Clark to the
28   incident alleged in the complaint. Accordingly, Plaintiff failed to state an Eighth Amendment

                                                      8
           Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 9 of 10



 1   conditions of confinement against defendant Clark.
 2    V.     FAILURE TO PROSECUTE AND COMPLY
 3           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
 4   comply with a court order, the Court must weigh the following factors: (1) the public’s interest
 5   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 6   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
 7   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
 8   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 9           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
10   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,
11   this factor weighs in favor of dismissal.
12           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
13   determine whether the delay in a particular case interferes with docket management and the
14   public interest…. It is incumbent upon the Court to manage its docket without being subject to
15   routine noncompliance of litigants....” Id. Plaintiff has failed to respond to the Court’s
16   screening order. This failure to respond is delaying the case and interfering with docket
17   management. Therefore, the second factor weighs in favor of dismissal.
18           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
19   and of itself to warrant dismissal.” Id. (citing Yourish, 191 F.3d at 991). However, “delay
20   inherently increases the risk that witnesses’ memories will fade and evidence will become
21   stale,” id. at 643, and it is Plaintiff’s failure to comply with a court order and to prosecute this
22   case that is causing delay. Therefore, the third factor weighs in favor of dismissal.
23           As for the availability of lesser sanctions, given that Plaintiff has chosen not to
24   prosecute this action and has failed to comply with the Court’s orders, despite being warned of
25   possible dismissal, there is little available to the Court which would constitute a satisfactory
26   lesser sanction while protecting the Court from further unnecessary expenditure of its scarce
27   resources. Considering Plaintiff’s incarceration and in forma pauperis status, it appears that
28   monetary sanctions are of little use. And given the stage of these proceedings, the preclusion of

                                                       9
           Case 1:21-cv-00778-NONE-EPG Document 10 Filed 08/04/21 Page 10 of 10



 1   evidence or witnesses is not available.
 2           Finally, because public policy favors disposition on the merits, this factor weighs
 3   against dismissal. Id.
 4           After weighing the factors, the Court finds that dismissal is appropriate.
 5   VI.     RECOMMENDATIONS AND ORDER
 6           Based on the foregoing, the Court HEREBY RECOMMENDS that:
 7               1. This action be dismissed because Plaintiff’s complaint fails to state any
 8                   cognizable federal claims and the exercise of jurisdiction over Plaintiff’s
 9                   potential state law claim is not appropriate, for failure to prosecute, and for
10                   failure to comply with a court order; and
11               2. The Clerk of Court be directed to close this case.
12           These findings and recommendations will be submitted to the United States district
13   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
14   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
15   file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
19   (9th Cir. 1991)).
20           Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
21   judge to this case.
22
     IT IS SO ORDERED.
23

24
        Dated:     August 3, 2021                                /s/
25                                                        UNITED STATES MAGISTRATE JUDGE

26

27

28


                                                     10
